     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 1 of 23



              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN

EQUAL EMPLOYMENT              )
OPPORTUNITY COMMISSION,       )
                              )             Civil No. 3:17-cv-00739-jdp
                  Plaintiff,  )
                              )
    v.                        )
                              )
WAL-MART STORES, INC. and     )
WAL-MART STORES EAST, L.P.,   )             EEOC’S REPLY
                              )             MEMORANDUM IN SUPPORT
                  Defendants. )             OF ENTRY OF AN AWARD OF
                              )             EQUITABLE RELIEF
                              )
                              )

                           I.     INTRODUCTION

     Walmart’s objections to the EEOC’s request for monetary and injunctive

relief are unavailing. Walmart fails to carry its burden of showing that Reina

did not mitigate his damages, and that injunctive relief should not issue here.

In addition, Walmart’s remaining arguments seeking to limit the equitable

relief sought by the EEOC are without basis in the law of this Circuit and

contrary to the trial testimony and the jury’s verdict.

                                II.   ARGUMENT

A. The EEOC’s back-pay claim is appropriate and verifiable.

      1. Walmart fails to establish its mitigation defense.

   To sustain its mitigation defense, Walmart must show that there were

comparable positions available to Reina for which he did not apply.

                                        1
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 2 of 23



Stragapede v. City of Evanston, Illinois, 865 F.3d 861, 869 (7th Cir. 2017), as

amended (Aug. 8, 2017). Walmart has failed to show the availability of a

single comparable job for which Reina should have applied and was

reasonably likely to secure.

   Walmart bases its assertion that comparable jobs were open for Reina on

data from the Bureau of Labor Statistics. However, these statistics show the

number of persons employed; they do not show job openings. The Bureau of

Labor Statistics’ website explicitly states that its occupational employment

statistics show nothing about vacancies, noting that “[t]he OES survey does

not ask establishments for vacancy information.”

https://www.bls.gov/oes/oes_ques.htm, at Question C(4). See also

https://www.bls.gov/oes/oes_ques.htm, at Question C(3) (“Does OES have any

data on unemployment for specific occupations?" “No. The OES survey is an

occupational employment and wage survey only."). Walmart’s assertion that

Reina “applied for less than 1% of the jobs in his market,” therefore, is

fallacious. (See DKT 217, at 8). These jobs were not available but were

already filled by another worker.

      Walmart also fails to narrow its data so that it is meaningful in any

way. NLRB v. Midwestern Personnel Services, Inc., 508 F.3d 418, 427 (7th

Cir. 2007) (affirming exclusion of expert testimony on mitigation where the

data had an overbroad geographic scope and did not include information

                                       2
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 3 of 23



about the applicant pool, or the hours, wages, and locations of the supposedly

available positions, or whether aggrieved individuals would have gotten the

positions if they applied); Smith v. Rosebud Farmstand, No. 11-cv-9147, 2016

WL 5912886, at *20 (N.D. Ill. Oct. 11, 2016) (holding that expert report

relying on generalized labor market data was useless because it said very

little about whether the plaintiff had a legitimate opportunity to secure those

jobs had he applied). Walmart’s statistics do not reflect whether the positions

were part time or full time. (DKT 41, at 303:2-11) (Reina could not work full

time). It does not include whether any of these jobs would pay Reina

anywhere near $12.45 an hour, or whether the employer would have adjusted

Reina’s wage to reflect the 16-plus years of experience that Reina had doing

his job in Walmart. (See DKT 216, at ¶ 13). The data is not confined to the

Beloit, WI, and South Beloit, IL, area. There was no testimony that Reina,

who does not drive, ever worked outside that area or could obtain reliable

transportation for a job that required commuting farther distances.

   In addition, Walmart cannot show that Reina did not actively pursue

alternate employment. Walmart itself notes that Reina submitted about

twelve applications before obtaining his newspaper job. (DKT 217, at 4). He

and his job coach also looked through the want ads. (Id.) Reina’s efforts to

get a part-time job pushing shopping carts were unsuccessful. Ford Motor

Co. v. EEOC, 458 U.S. 219, 221 (1982) (“The extended time it frequently

                                       3
      Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 4 of 23



takes to obtain satisfaction in the courts may force a discrimination claimant

to suffer through years of underemployment or unemployment before being

awarded the job claimant deserves.”).

   Reina ultimately obtained alternative employment delivering newspapers

and building birdhouses.1 Reina’s work with CSI Media LLC and his sale of

birdhouses were reasonable methods of mitigating damages. Carden v.

Westinghouse Electric Corp., 85- F.2d 996 (3rd Cir. 1988) (holding that the

employer failed to show that plaintiff’s choice to enter into his own business

was not a reasonable method of mitigating damages after the employee had

looked for work unsuccessfully for nearly a year). It is particularly clear that

Reina’s alternative employment was reasonable when Walmart cannot show

any vacancy for a comparable job which Reina unreasonably failed to pursue.

   2. The EEOC’s back pay period is reasonable.

      Walmart continues to try to relitigate the issue of its termination of

Paul Reina. It argues that Reina’s employment “clearly” had not been

terminated as of March 25, 2016, when it sent its lawyer-drafted letter that

requested the very information that Slaght had provided on July 9, 2015.

(DKT 217, at 8-9). It proposes “as a compromise” that the back-pay period




      1  While Walmart infers from a statement in the EEOC’s brief that Reina
stopped his job search upon starting work for CSI Media LLC, (DKT 217, at 6-7), it
cites to no record evidence to support its contention.
                                         4
      Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 5 of 23



start on March 18, 2016, when Walmart told Slaght that Reina would never

work at Walmart again. (Id. at 9).

      The jury ruled in the EEOC’s favor on its claim that “Walmart

terminated Reina based on his disability when it suspended him and did not

schedule him for further work hours.” (Prelim. Jury Instr., DKT 195, at 2).

Walmart ended Reina’s work on June 12, 2015, when he was suspended.

Reina did receive two weeks’ vacation pay after that time, though, so the

EEOC elected to request back pay from July 9, 2015, which is the day that

Rose Slaght returned the requested accommodation form to Jeff Scheuerell,

who told her, “Don’t call us. We’ll call you.” (DKT 214, at n.1). By that date,

Walmart had suspended Reina and did not schedule him for further hours,

thus effectively terminating him.

   3. The EEOC’s calculation of Reina’s monthly wage is
      substantiated and supportable.

      Walmart objects to the EEOC’s proposal that the Court should use

Reina’s average monthly earnings in 2014 to calculate the back pay, which

were $815.17. Instead, it proposes that the Court extrapolate from Reina’s

partial 2015 earning and use $608.92 as a monthly back-pay figure. (ECF

217, at 9-10).

      There are a multitude of problems with Walmart’s calculations. As an

initial matter, the EEOC cannot replicate them. Using Reina’s biweekly total


                                       5
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 6 of 23



earnings in 2015, averaging them out, and then extrapolating them to a full

year results in annual earnings of $7940.40, not $7307.04, as asserted by

Walmart, and in a monthly calculation of $661.70, not $608.92. (Vance Supp.

Decl., ¶ 2). Walmart’s calculations are wholly unreliable and should be

disregarded.

      In addition, the wage forms relied upon by Walmart reflect that Reina’s

earning varied a great deal from pay period to pay period, ranging from

$239.34 to $380.52. (DKT 218-10). The wage forms also do not include the

busy shopping period between Thanksgiving and Christmas. They are an

incomplete and potentially misleading picture.

      Absolute certainty in back pay calculations is unnecessary. Williamson

v. Handy Button Mach. Co., 817 F.2d 1290, 1299 (7th Cir. 1987). Here, the

EEOC proposed a very conservative and fully verifiable calculation using the

average monthly wage during Reina’s last full year of employment. The

EEOC could have been more aggressive; it could have based its damages on

Reina’s last full pay period worked in 2015, in which he was paid $380.52 and

would have had earnings higher than what the EEOC is seeking, (DKT 218-

10), or it could have incorporated annual raises for Reina of $0.40 an hour,

because he had obtained them in the past. (DKT 216-12 and ¶13). It did not.

Its reasonable and supported claim for back pay should be adopted.



                                       6
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 7 of 23



B. The EEOC’s front-pay claim is reasonable under the
   circumstances of this case.

      The EEOC seeks 10 years of front pay, reduced to present day value.

Walmart contends that Reina should be denied front pay entirely because

Reina purportedly failed to mitigate his damages. As discussed earlier in this

memorandum, however, Reina did mitigate his damages, obtaining

alternative employment. Moreover, Reina’s skills are not readily transferable

to other employment, and there is no evidence that there is some unidentified

vacant comparable job out there for him – one that was a part-time job,

located in Beloit or South Beloit, paying a comparable wage (which would

now be $14.45 an hour if Reina had received annual raises of $0.40 at his

yearly performance evaluations in 2015 through 2019), and where Reina

could do the essential functions of the position with the reasonable

accommodation of a job coach.

      The cases cited by Walmart are inapplicable here. In Biondo v. City of

Chicago, Ill, 382 F.3d 680, 691 (7th Cir. 2004), the plaintiffs contended that

their promotions were delayed because of the City gave preference to

minority candidates. The Seventh Circuit held that front pay should stop as

of the date when the plaintiffs could seek promotion again without the

impediment of the discriminatory preference. In Stragapede v. City of

Evanston, 125 F. Supp. 3d 818, 833 (N.D. Ill. 2015), the plaintiff stopped


                                       7
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 8 of 23



looking for work over two years before the jury verdict and had failed to

discount his front-pay claim to reflect present day value. Neither of those

elements is present here: Reina got an alternative job and the EEOC reduced

its front-pay request to its present-day value.

      The EEOC’s request for 10 years of front pay also is not speculative or

unsupported. Reina had worked at Walmart for almost 17 years and was

expected to continue working there. He was buying a house, which depended

on him continuing to earn his wage at Walmart. His future was mapped out

for him, with the notion that he could live independently of his foster family.

There was no contemplation that Reina was going to voluntarily leave his

employment at Walmart. (DKT 214, at 8-9).

      Here, again, the cases cited by Reina are inapplicable. In Ward v.

Tipton Cty. Sheriff Dep't, 937 F. Supp. 791, 799 (S.D. Ind. 1996), the district

court restricted the front-pay award because there was evidence that the

plaintiff had not applied to available positions that were similar in status,

pay, hours and promotional opportunities to the position for which she was

seeking front pay. In McKnight v. Gen. Motors Corp., 973 F.2d 1366, 1372

(7th Cir. 1992), the plaintiff’s front-pay claim was inconsistent with his trial

testimony recounting that his jobs after discharge paid more, and he had

declined to submit additional evidence to the court supporting the front-pay

claim. The remaining cases cited by Walmart all concern its repeated and

                                        8
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 9 of 23



unsupported claim that Reina was not been diligent enough in trying to

obtain alternative employment.

      Front pay compensates an employee who is unable to return to the

employment lost through discrimination. The cases cited in the EEOC’s

moving brief support front pay of ten years here. (DKT 214, at 8-9). Reina

has found alternative employment after applying and being rejected at places

like Piggly Wiggly, Woodman’s and the Dollar Store. Walmart could identify

no job opening during the back-pay period that was comparable, including

hours, geography, pay, and working conditions, and for which Reina did not

apply. There is no reason to believe that this fact has or will change in the

coming years. Reina should be awarded the requested ten years of front pay

reduced to present day value.

C. Prejudgment interest should not be limited.

   Walmart asserts that this Court should decline to award prejudgment

interest during the two-year period that the charge was being investigated by

the EEOC. The case upon which Walmart relies, Martyne v. Parkside

Medical Services, No. 97 C 8295, 2000 WL 748096 (N.D. Ill. June 11, 2000),

was firmly rejected by another court in the district. There, the district court

noted:

      The Court does not agree that Ortega should be denied prejudgment
      interest based on the fact that she could have filed this lawsuit and
      served the Board earlier than she did. The definition of “delay” is “the

                                       9
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 10 of 23



      act of postponing, hindering, or causing something to occur more slowly
      than normal.” https://www.merriam-webster.com/dictionary/delay.
      The Board does not contend that Ortega filed her lawsuit or served the
      Board outside the time periods permitted by the applicable rules.
      Congress already has set forth what it believes is a reasonable time for
      filing suit and serving a complaint, and Ortega did those things within
      those deadlines. By definition, therefore, she did not do anything slower
      “than normal.” To impose some other, shorter timeline would be
      arbitrary and create unnecessary uncertainty, as well as penalize
      employment discrimination plaintiffs for exercising procedural rights to
      which they are entitled under the discrimination statutes and federal
      rules of civil procedure.

Ortega v. Chicago Bd. of Educ., 280 F. Supp. 3d 1072, 1096 (N.D. Ill. 2017),

appeal dismissed, No. 17-3542, 2017 WL 9538121 (7th Cir. Dec. 18, 2017).

      Just as in Ortega, Walmart makes no allegation that Reina or his

guardian somehow violated a deadline or other timeline, which thereby might

require Reina to be punished by the denial of a remedy to which he would

otherwise be entitled. Furthermore, the EEOC is the party who brought this

suit, not Reina. There is no argument by Walmart that the EEOC somehow

unreasonably delayed its action, or that laches or some other equitable

limitation should apply to it. Indeed, Walmart had the ability to end this

litigation before it began by engaging in conciliation discussions with the

EEOC, a prerequisite to suit that it admits was satisfied. (See DKT 19, at ¶1)

(admitting that all conditions precedent have been satisfied).




                                       10
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 11 of 23



D. A tax component award should be granted.

      Relying on case law from other circuits, Walmart contends that a tax

gross-up should not be awarded because “[t]here are no such special

circumstances in this case.” (DKT 217, at 16-17). The Seventh Circuit does

not require special circumstances, however. It holds that a tax component

award should be included as part of the make-whole relief to which a

prevailing plaintiff is entitled.

      Miller will be bumped into a higher tax bracket. The resulting tax
      increase, which would not have occurred had he received the pay on a
      regular, scheduled basis, will then decrease the sum total he should
      have received had he not been unlawfully terminated by Hospitality.
      Put simply, without the tax-component award, he will not be made
      whole, a result that offends Title VII's remedial scheme.

EEOC v. N. Star Hosp., Inc., 777 F.3d 898, 904 (7th Cir. 2015).

       Walmart also argues that Northern Star Hospitality applies only to

lump-sum back-pay awards. That contention is also incorrect. The issue of

front pay was not even before the Court of Appeals. The district court had

denied the claim for front pay. EEOC v. N. Star Hosp., No. 12-CV-214-BBC,

2014 WL 282026, at *4 (W.D. Wis. Jan. 27, 2014), aff'd sub nom. EEOC v. N.

Star Hosp., Inc., 777 F.3d 898 (7th Cir. 2015).

   The Court of Appeals’ reasoning in Northern Star Hospitality still applies

to front-pay awards though; Reina’s front-pay award will result in a “tax

increase, which would not have occurred had he received the pay on a


                                       11
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 12 of 23



regular, scheduled basis, [which] will then decrease the sum total he should

have received had he not been unlawfully terminated.” N. Star Hosp., Inc.,

777 F.3d at 904. Without an award for tax consequences on the back-pay and

front-pay claims, Reina will not be made whole, “a result that offends Title

VII's remedial scheme.” Id.

E. The EEOC’s request for injunctive relief is narrowly drawn and
   appropriate under the facts of this case.

   1. Walmart has not proven that injunctive relief is inappropriate
      here.

   Walmart bears the burden of establishing that injunctive relief is

unnecessary. EEOC v. Ilona of Hungary, Inc., 108 F.3d 1569, 1579 (7th Cir.

1997). Walmart argues that an injunction is unnecessary because (1) Jeff

Scheuerell no longer works for Walmart, and there purportedly is no evidence

that others in the Beloit store harbor a discriminatory animus against

persons with disabilities; (2) the Beloit store has not been sued again in the

Western District since Reina was terminated; and (3) Walmart has robust

policies covering ADA issues.

   None of these factors are sufficient to establish that there is no reasonable

probability of further noncompliance with the law. Walmart employed

Scheuerell through the trial and never criticized him for his actions or his

failure to follow its policies. (See DKT 203, at 3-A-108:25 – 109:13). The fact

that he is now gone does not remove the specter of approval that Walmart

                                       12
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 13 of 23



gave him. EEOC v. AutoZone, Inc., 707 F.3d 824, 844 (7th Cir. 2013) (holding

that passage of time and changes in management personnel do not guarantee

the enforcement of employer’s anti-discrimination procedures). Walmart still

employs Julie Repka, (DKT 208, at 3-P-17:15 – 18:23), who failed to follow

Walmart’s policies or fulfill her role as the human resources manager in

preventing employment discrimination. (DKT 189, at 141:25-152:20, 153:16-

22, 154:24-157:8, 160:9-161:8, 161:20-25, 162:19-166:16). Walmart also still

employs other managers who testified at trial and were complicit in the

discriminatory conduct towards Reina. For example, Sheila Rae Martin is

currently the assistant store manager in Beloit. (DKT 203, at 3-A-46:25 –

47:3). She testified that she did not tell Reina how he could improve his

performance because she did not believe that he would have understood that

direction based on his disabilities. (Id. at 3-A-62:24 – 63:15).

   In addition, Walmart’s statements to the press show that it continues to

believe that it did nothing wrong, and it is eager to express that to the public

and its employees. Walmart’s spokesperson immediately challenged the

jury’s findings, stating that “because Reina is unable to perform the essential

functions of the job with or without accommodations, he would not be eligible

for rehire.” (DKT 216-6, at 5). He further cast aspersions on the position

that the EEOC took in settlement discussions, saying that the EEOC had

inappropriately refused to agree to a “no reapplication” provision, which he

                                       13
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 14 of 23



asserted could result in the EEOC suing them again if Walmart did not

rehire Reina. (Id.)

   This hostility to Reina and this case thus runs all the way up the ladder.

The fact that Walmart has not been sued again in the Western District

because of actions in Beloit is not enough to satisfy that there is no

probability that discrimination might reoccur. Indeed, it is undisputable that

Walmart has many lawsuits pending against it for employment

discrimination, including two currently pending in the Western District of

Wisconsin and one currently pending in the Eastern District of Wisconsin.

See EEOC v. Walmart Stores East, LP and Walmart, Inc., Civil Action No.

3:18-cv-804 (W.D. Wis.); EEOC v. Wal-Mart Stores East, LP, D/B/A Wal-

Mart Distribution Center # 6025, Civil Action No. 3:18-cv-783 (W.D. Wis.);

EEOC v. Wal-Mart Stores East, LP, Civil Action No. 2:17-cv-70 (E.D. Wis.).

   Walmart’s policies hardly insulate it. Policies are only meaningful if they

are followed and enforced. However, the testimony at trial showed that

Walmart’s policies were not followed in virtually every instance and at every

level of Walmart. (See DKT 214, at 12) (citing to trial testimony on failure to

follow Walmart policies). AutoZone, 707 F.3d at 844 (affirming injunction

where Shepherd's requests for an accommodation were left unresolved

because of a systemic failure to properly implement AutoZone's established

procedures).

                                       14
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 15 of 23



   2. The Court should order injunctive relief relating to reasonable
      accommodations of persons needing a job coach or aide.

   Walmart objects that there is no geographic limit to the EEOC’s requested

injunction relating to persons with developmental or cognitive disabilities.

Walmart cannot show, however, that the possibility of it violating the law

does not extend nationwide. Walmart itself asserted that its accommodation

process is centralized in its Accommodation Service Center, (DKT 203, at 3-A-

84:14 – 85:4; see DKT 217, at 19, 25), and this is the very entity that failed to

follow its internal policies. (DKT 190, at 83:10-84:7, 84:13-16, 94:12-98:1).

Furthermore, Walmart has never indicated who made the decision to suspend

Reina without pay, simply indicating that someone in Walmart directed

Scheuerell to take Reina off the schedule. (DKT 203, at 3-A-96:6-15). Given

that Scheuerell was the store manager, the direction thus emanated from

someone higher up, presumably in Walmart’s headquarters.

   Moreover, the requested injunction is drawn to specifically address issues

relating to employees and applicants with developmental disabilities or

cognitive disabilities that affect mental functioning. The Seventh Circuit has

endorsed much broader injunctions, see, e.g., Ilona of Hungary, 108 F.3d at

1578-59 (affirming injunction against future religious discrimination against

Jewish employees), and Walmart has itself agreed to them in Consent

Decrees. See, e.g., EEOC v. Walmart Stores, Inc., Civ. No. 15-cv-5796, at


                                       15
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 16 of 23



DKT 46 (N.D. Ill., Dec. 6, 2016), attached to Vance Supp. Decl., Ex. 2 at 2

(entering nationwide injunction in a case alleging that Walmart failed to

provide reasonable accommodation, and enjoining Walmart from engaging in

any employment practice prohibited by the ADA).

      Walmart asserts that the EEOC’s request for an injunction requiring

that Walmart consider the provision of a job coach or aide as a reasonable

accommodation requires Walmart to do more than the law does. (DKT 217,

at 21-22). The injunction, however, is fully consistent with the law of the

Seventh Circuit, which was discussed at length in the Court’s decision

denying Walmart’s motion for summary judgment. (DKT 65, at 16-20). It

also is necessary to carry out the jury verdict, which found that Walmart had

failed to provide Reina with a reasonable accommodation. (DKT 197).

Walmart’s argument that the Court and the jury got it wrong is the basis for

an appeal, not for denying the requested injunction.2

    Walmart’s assertion that the injunction should not bar it from

discriminating against applicants because the suit involved an employee is

likewise baseless. Walmart endorsed arguments in this case that go beyond

one employee, and certainly left open the possibility that it might



      2  The same holds for Walmart’s argument that the Court should incorporate
in the injunction a definition of “job coach” and a statement that the job coach is not
required to do any essential functions. (DKT 217 at n.7). These are not clarifications
but are legal definitions and arguments for the Seventh Circuit.
                                          16
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 17 of 23



discriminate against applicants as well as current employees in the future.

As Seventh Circuit holds, “the EEOC need not prove that the employer

previously engaged in widespread discrimination, and ‘injunctive relief is

appropriate even where the [EEOC] has produced no evidence of

discrimination going beyond the particular claimant’s case.’” AutoZone, 707

F.3d at 840 (quoting Ilona of Hungary, 108 F.3d at 1578).

   The need for an injunction requiring that Walmart involve the

representative of an employee or applicant with cognitive disabilities in

employment related discussions is also supported by the evidence here.

Walmart’s representatives testified to perceived problems with Reina’s

performance, but they never communicated them to Reina or his job coach.

(See DKT 214, at 12) (citing to trial testimony). The evidence also showed

that Matt Matheny, the ARC representative, repeatedly tried to contact

Scheuerell about getting Reina back to work, but Walmart never responded.

(DKT 202, at 2-A-100:5 – 102:25). Rose Slaght, in turn, filed an online

complaint with Walmart, but Walmart never responded. (DKT 205, at 2-P-

47:16 – 48:19).

   Finally, despite Walmart’s assertions, there is nothing in the requested

injunctive relief that is contrary to law. Walmart’s reliance on Basith v. Cook

Cty., 241 F.3d 919 (7th Cir. 2001), is misplaced. In Basith, the Court

affirmed summary judgment for the employer. The case has nothing to do

                                      17
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 18 of 23



with the appropriate scope of injunctive relief when the plaintiff prevails on

the claims.

   3. Injunctive relief relating to Walmart’s policies is needed to
      reduce the possibility of future discrimination.

   Walmart asserts that the EEOC’s requested injunction relating to

assuring compliance with Walmart’s policies is geographically and

substantively overbroad. It contends that its disability-related policies are

not the law. It asserts that it is inequitable to require “tens of thousands of

Walmart associates to strictly follow steps in policies that go above what the

law requires.” (DKT 217, at 24).

   Walmart is being disingenuous. It currently is subject to a nationwide

injunction that obligates it to follow its reasonable accommodation policies.

Under the Consent Decree in EEOC v. Walmart Stores, Inc. and Walmart

Stores East, LP, 18-cv-00170-JDL (D. Maine), entered by the district court on

November 13, 2019, Walmart is enjoined from failing to offer to reassign a

qualified individual with a disability to a vacant position in violation of Title I

of the ADA. (Id., DKT 69, at ¶11) (attached to Vance Supp. Decl. at Ex. 3).

Importantly, the Decree further contains the following injunction: “Except as

expressly modified herein, Walmart shall manage all aspects of the

reasonable accommodation process, including the reassignment search, in

accordance with its Accommodation in Employment – (Medical-Related)


                                        18
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 19 of 23



Policy and related Accommodation in Employment (Medical-Related)

Management Guidelines.” (Id. at n.2).

   This case shows that just having purportedly good policies is not enough

though. AutoZone, 707 F.3d at 844. That is why the EEOC seeks injunctive

relief that will require Walmart to monitor its responsible employees’

adherence to these policies. The log kept by the Accommodations Service

Center is certainly not enough: it did not prevent the systemic failure of

Walmart managers here to follow its policies on every level – both at the

store and in corporate. Walmart further took no steps to assure its policies

were being followed. The managers who failed to follow the policies in this

case testified that they were never criticized or negatively evaluated for their

failures. (DKT 203, at 3-A-108:25 – 109:13; DKT 208, at 3-P-40:23 – 41:15).

Judging on its public declarations about the merits of this case, Walmart also

has not shown any commitment to correcting its procedures to prevent

similar problems in the future. See EEOC v. CEC Entm't, Inc., No. 98-C-698-

X, 2000 WL 1339288, at *27 (W.D. Wis. Mar. 14, 2000) (narrowing injunctive

relief where, among other things, defendant “committed to correcting its

procedures to prevent similar problems in the future”).

      Given that Walmart is already required to follow its reasonable

accommodations policies, and Walmart itself asserts that the EEOC’s

requested relief duplicates some of its existing internal policies, (DKT 217, at

                                       19
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 20 of 23



24), the requested injunction is neither burdensome nor overbroad.

Walmart’s managers failed to follow its policies and faced no consequences.

The requested injunction is designed to stop that from occurring again.

   4. Walmart should be required to provide live training to its
      managers regarding reasonable accommodations.

   Walmart resists providing live training to those stores located in Market

263. Contrary to Walmart’s assertion, this geographic area is narrowly

drawn to include only those stores which are in Julie Repka’s district. Given

that Repka was the market human resources manager, and she failed in her

responsibility to assure that the law against disability discrimination was

followed, this scope is appropriate. Moreover, contrary to Walmart’s

contention, its current process of issuing short computer training modules is

demonstrably not sufficient.

   The EEOC specifies that the training be introduced by a member of

management because research shows that the most effective training on

discrimination is supported at the highest levels. Thus, the EEOC’s task

force report on sexual harassment, which looked at effective training

programs, stated as follows:

      As noted previously, employees must believe that the leadership is
      serious about preventing harassment in the workplace. Training alone
      is not sufficient to establish the credibility of the leadership in this
      regard - but compliance training provides a moment at which the focus
      is on achieving this goal and thus, leadership should take advantage of


                                      20
     Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 21 of 23



      that moment. The strongest expression of support is for a senior leader
      to open the training session and attend the entire training session.


EEOC, Select Task Force on the Study of Harassment in the Workplace, at 52

(June 2016) (attached to Vance Supp. Decl., Ex. 1, at 52), available at

https://www.eeoc.gov/eeoc/task_force/harassment/report.cfm#_Toc453686310

(emphasis added). The Task Force Report also concluded that “[l]ive trainers

who are dynamic, engaging, and have full command of the subject matter are

the most likely to deliver effective training.” Id.

   5. The EEOC’s proposed terms relating to compliance are
      reasonable and narrowly drawn.

   The EEOC proposes that the injunction last three years. This is an

accepted length of time for injunctions in this Circuit. AutoZone, 707 F.3d at

840-44 (affirming injunctive relief that required reporting and recordkeeping

for three years, and remanding provision that did not have such a temporal

limitation); N. Star Hosp., 2014 WL 282026, at *5 (granting injunction where

“it would last for only three years, so it escapes the criticism that rightfully

attaches to injunctions of unlimited length”). Walmart does not carry its

burden of showing why the injunction should be limited to one year.

   Walmart also argues that the EEOC should not be permitted to seek

relief from the Court unless the EEOC can show “substantial

noncompliance.” (DKT 217, at 30). The law already provides a standard that


                                        21
       Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 22 of 23



the EEOC must meet to show contempt based on violation of a court order.

There is no need to engraft another standard, particularly one as ambiguous

as “substantial noncompliance,” to the already high burden. It will just serve

to inject uncertainty into a process that is already well defined in the case

law.

   It additionally asks for 30 days to respond to any notice of noncompliance

by the EEOC. The ten-day period proposed by the EEOC is in line with the

case law. EEOC v. Gurnee Inn Corp., No. 87 C 0888, 1988 WL 129329, at *2

(N.D. Ill. Nov. 28, 1988), (providing for five days notice), aff'd, 914 F.2d 815

(7th Cir. 1990).

                             III. CONCLUSION

       Walmart fails to carry its burden of showing that Reina failed to

mitigate his damages, or that injunctive relief is unnecessary. Its other

objections to the requested monetary and injunctive relief are without

support in the facts or the law. The EEOC requests that the Court enter the

relief requested by the EEOC in its Motion for Entry of an Award of

Equitable Relief.




                                        22
    Case: 3:17-cv-00739-jdp Document #: 220 Filed: 12/18/19 Page 23 of 23




Dated: December 18, 2019           By s/ Laurie Vasichek

                                    Laurie A. Vasichek (Minn. No. 171438)
                                    EEOC - Minneapolis Area Office
                                    330 South Second Avenue, Suite 720
                                    Minneapolis, MN 55401
                                    Telephone: (612) 552-7315
                                    Facsimile: (612) 335-4044
                                    laurie.vasichek@eeoc.gov

                                     s/ Carrie Vance
                                    Carrie Vance (Wis. No. 1056606)
                                    EEOC -Milwaukee Area Office
                                    310 W. Wisconsin Avenue # 800
                                    Milwaukee, WI 53203-2292
                                    Telephone: (414) 662-3686
                                    Facsimile: (414) 297-3146
                                    carrie.vance@eeoc.gov




                                     23
